 IDA LACE, INC.271Ida Lace,Inc.andProduction,Merchandise & Dis-tribution Employees Union,Local 210,Interna-tionalBrotherhood of Teamsters,_Chauffeurs,Warehousemen and Helpers ofAmerica. Case2-CA-2111029 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONUpon a charge filed by the Union 19 June 1985,the General Counsel of the National Labor Rela-tionsBoard issued a complaint 1 August 1985against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 25 April 1985, fol-lowing a Board election in Case 2-RC-19820, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate.' (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that. since 15 May 1985 the Company has re-fused to bargain with the Union. On 18 August1985 the Company filed its answer, amended byletter dated 12 September 1985, admitting in partand denying in part the allegations in the com-plaint.On 15 October 1985 the General Counsel filed aMotion for Summary Judgment. On 17 October1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed, a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's amended answer admits that theUnion requested bargaining and the Company doesnot contend it ever responded to that request. TheCompany instead attacks the certification's validitybased on its election objection which the Boardoverruled in the representation proceeding. TheCompany also contends the Union never made a"valid" demand to bargain for employees in thecertified unit: The General Counsel argues that no'275 NLRB 211hearing is necessary to resolve the.Company's con-tentions.We agree.The record,, including the record in Case 2-RC-19820, reveals that an election was held 2 Novem-ber 1984 pursuant to a Stipulated, Election Agree-ment.The tally of ballots shows 14 for and ,6against the Union,, with 1 nondeterminative chal-lenged ballot. On 8 November 1984- the Companyfiled a, timely objection to the election. On 11 De-cember 1984 the Regional Director for Region 2issued his report, recommending that the Compa-ny's objection be overruled and that a Certificationof Representative be issued. On 21 December 1984the Company filed exceptions. The Board on 25April 1985 adopted the Regional Director's reportand certified the Union as exclusive collective-bar-gaining representative of the employees in the stip-ulated unit.On 14 May 1985 Union Attorney Ira A. Sturmmailed a letter to the Company stating in pertinentpart:Our law firm [Manning, Raab, Dealy &Sturm] representsLocal 210 InternationalBrotherhood of Teamsters Chauffeurs Ware-housemen and Helpers of America. Said Unionhas been certified by the National Labor Rela-tions Board as the representative of your em-ployees in, a unit including all full time andregular part-time production and maintenanceemployees excluding all office clerical employ-ees, professionals, guards and supervisors.It is requested that you contact the under-signed to arrange for a mutually convenienttime to commence negotiations.The Company's amended answer admits the Unionrequested bargaining by this letter.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.Except for the question whether the Union madea proper request for bargaining, the issues theCompany raises were or could have been litigatedin the prior representation proceeding. The Com-pany does not offer to adduce at a hearing anynewly discovered and previously unavailable evi-dence with respect to those issues, nor does itallege any special circumstances that would requirethe Board to reexamine the decision made in therepresentation proceeding. The' Union's bargaining278 NLRB No. 35 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest isfully set forth in the record and theCompany admits the request was made. It does notcontend there are any additional facts that wouldbear on whether the request was proper. We thusfind that the Company has not raised any issue thatisproperly litigable in this unfair labor practiceproceeding. Accordingly, we grant the Motion forSummary Judgment.2On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a New York corporation, is en-gaged in- cutting, separating, and wholesale distrib-uting of lace and related products at and from itsBronx, New York facility, where it annually pur-chases and receives goods, products, and materialsvalued in excess of $50,000 from firms located out-side the State of New York. The Company admitsand we find that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.and regular part-time production and mainte-nance employees excluding all office clericalemployees, professionals, guards, and supervi-sors.The Company contends the Union's request wasnot "valid" because the unit the Union describeddiffered from that the Board certified.In order to impose upon an employer a duty tobargain,aunionmustrequest bargaining in amanner that "clearly define[s] the unit for whichrecognition is sought."3 In this case, the Unionomitted a specific reference to shipping and receiv-ing employees in its bargaining request althoughthe Board included those employees in the certifiedunit.The request, however, clearly referred to thecertified unit. The request thus cannot reasonablybe construed as one for bargaining in a unit otherthan the unit the Board certified.4 Rather, we con-clude that the Union's request can only reasonablybe construed as requesting bargaining for all em-ployees in the certified unit.5 Since the Companyadmits the Union made the request, and because itdoes not contend it ever responded, we find theCompany unlawfully refused to bargain, violatingSection 8(a)(5) and (1) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the 2 November 1984 election, theBoard on 25 April 1985 certified the Union as col-lective-bargaining representative of the employeesin the following appropriate unit:All full-time and regular part-time productionand maintenance employees and shipping andreceiving employees employed by the Employ-er at its 856 East 136th Street, Bronx, NewYork facility; but excluding all office clericalemployees,and all professional employees,guards, and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainAs set forth above, the Union's 14 May 1985letter requesting bargaining identified the Unionand stated:Said Union has been certified by the NationalLabor Relations Board as the representative ofyour employees in a unit including all full time2 In joining his colleagues ingrantingthe General Counsel's Motionfor Summary Judgment, Member Babson notes that to the extent the Re-spondent attacks the Union's certification the Respondent is not entitledto litigate in this proceeding issues which were or could have been liti-gated in the underlying representation proceedingCONCLUSIONS OF LAWBy refusing on and after 15 May 1985 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5)and(1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for the3C. L. Bailey Grocery Co,100 NLRB 576, 579 (1952), seeMotownRecord Corp,197NLRB 1255, 1261, (1972),Chester Valley, Inc,251NLRB 1435,1450 (1980),enfd in relevantpart 652 F 2d 263 (2d Cir1981).4 ContrastMotown RecordCorp,supra, 197 NLRB at 1261 (union de-manded bargaining for technical engineering departmentemployees, inlater representation petition,itexpandedunit to include recording engi-neers, 'Board concluded union "abandoned" its demand forbargainingonly for thetechnical engineeringdepartment employees,absent expand-ed bargaining demand, employerhad no dutyto bargain)5ContrastChester Valley,Inc,supra,251 NLRB at 1450 (union bar-gaining demand incomplete,did not refer to another source that properlydefined unit);C.L. Bailey Grocery,supra, 100 NLRB at 577-580 (union'soverly inclusive oral bargainingdemand did not sufficiently refer toproper description in proposed contract) IDA LACE, INC.period provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Ida Lace,Inc., Bronx,New York,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Production, Mer-chandise & Distribution Employees Union, Local210,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:Ally full-timeand regularpart-timeproductionand maintenance employees and shipping andreceiving employees employed by the Employ-er at its 856 East 136th Street, Bronx, NewYork facility; but excluding all office clericalemployees, and all, professional employees,guards and supervisors as defined in the Act.(b)Post at its facility in Bronx, New York,copies of the attached notice marked "Appendix."66 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "273Copies--of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all- places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS `BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Production,Merchandise& Distribution Employees Union,Local 210, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica asthe exclusive bargaining representative ofour employees in the bargaining unit.WE WILL NOTin" any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed ' you by Section 7 ofthe Act.WE WILL, on request, bargain with, the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time productionand maintenance employees and shipping andreceiving employees employed by the Employ-er at -its 856 East 136th Street, Bronx, NewYork facility; but excluding all office clericalemployees, and all professional employees,guards and supervisors as defined in the Act.IDA LACE, INC.